ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| r Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that during his representation of a client, he attempted to violate the Rules of Professional Conduct by requesting that the opposing party sign documents outside of his presence and return them to him to be notarized. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Larry E. Pichón, Louisiana Bar Roll number 19104, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.